IN THE SUPREME COURT, STATE OF WYOMING

                                     2015 WY 90

                                                               April Term, A.D. 2015

                                                                     July 2, 2015

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                  D-15-0003
v.

NICHOLAS T. HADERLIE, WSB
#7-4854,

Respondent.


                         ORDER OF PUBLIC CENSURE

[¶1] This matter came before the Court upon a “Report and Recommendation for
Public Censure,” filed herein June 23, 2015, by the Board of Professional Responsibility
for the Wyoming State Bar, pursuant to Section 16 of the Disciplinary Code for the
Wyoming State Bar (stipulated discipline). See also Rule 26(f) of the Wyoming Rules of
Disciplinary Procedure, effective July 1, 2015 (“These rules shall become effective July
1, 2015, and any discipline or disability investigation pending on that date shall proceed
under these rules. Any matter then pending with respect to which a formal charge has
been filed shall be concluded under the procedure existing prior to the effective date of
these rules.”). The Court, after a careful review of the Board of Professional
Responsibility’s Report and Recommendation, and the file, finds that the Report and
Recommendation should be approved, confirmed, and adopted by the Court, and that
Respondent Nicholas T. Haderlie should be publicly censured for his conduct. It is,
therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for Public Censure, which is attached hereto and
incorporated herein, shall be, and the same hereby is, approved, confirmed, and adopted
by this Court, with one exception. This Court will not order Respondent to remain
compliant with his monitoring agreement with the Wyoming Professional Assistance
Program. While this Court certainly agrees Respondent should remain compliant, the
Court does not believe it is the appropriate authority in this case to monitor such
agreement; and it is further

[¶3] ADJUDGED AND ORDERED that Nicholas T. Haderlie is hereby publicly
censured for his conduct, which is described in the Report and Recommendation for
Public Censure. This public censure shall include issuance of a press release consistent
with the one set out in the Report and Recommendation for Public Censure; and it is
further

[¶4] ORDERED that, pursuant to Section 26 of the Disciplinary Code for the
Wyoming State Bar, Mr. Haderlie shall reimburse the Wyoming State Bar the amount of
$50.00, representing the costs incurred in handling this matter, as well as pay the
administrative fee of $500.00. Mr. Haderlie shall pay the total amount of $550.00 to the
Wyoming State Bar on or before August 31, 2015; and it is further

[¶5] ORDERED that the Clerk of this Court shall docket this Order of Public Censure,
along with the incorporated Report and Recommendation for Public Censure, as a matter
coming regularly before this Court as a public record; and it is further

[¶6] ORDERED that, pursuant to Section 4(a)(iv) of the Disciplinary Code for the
Wyoming State Bar, this Order of Public Censure, along with the incorporated Report
and Recommendation for Public Censure, shall be published in the Wyoming Reporter
and the Pacific Reporter; and it is further

[¶7] ORDERED that the Clerk of this Court cause a copy of this Order of Public
Censure to be served upon Respondent Nicholas T. Haderlie.

[¶8]   DATED this 2nd day of July, 2015.

                                               BY THE COURT:

                                               /s/

                                               E. JAMES BURKE
                                               Chief Justice